Citation Nr: 0602743	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  02-03 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES


1.  Entitlement to an increased rating for enucleation of the 
left eye, currently rated as 10 percent disabling.  

2.  Entitlement to special monthly compensation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from April 1946 to March 
1947.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In November 2003, the Board remanded the case 
to obtain VA medical records, and the case is now before the 
Board for further appellate consideration.  

In January 2006, the veteran's representative filed a motion 
to advance the veteran's case on the docket.  The undersigned 
Veterans Law Judge has granted the motion and will now 
proceed with the adjudication of the appeal.  


FINDINGS OF FACT

1.  All evidence necessary to decide the appeal has been 
obtained; the veteran has been provided notice of the 
evidence needed to substantiate his claims and notice of what 
evidence he should provide and what evidence VA would obtain; 
in addition, VA provided a VA examination to assist in 
substantiating the claims.  

2.  At service entrance the veteran was blind in the left eye 
and had 20/20 vision in the right eye; his left eye was 
enucleated in service, and at service separation he had 20/20 
vision in his right eye.  

3.  The veteran currently has anatomical loss of the left 
eye; he wears a left eye prosthesis; service connection is 
not in effect for blindness of the left eye.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
enucleation of the left eye have not been met.  38 U.S.C.A. 
§§ 1155, 1160(a)(1), 5107 (West 2002); 38 C.F.R. 
§§ 3.383(a)(1), 4.22, 4.78, 4.80, 4.84a Diagnostic Code 6066 
Note 6 (2005).  

2.  Special monthly compensation is not warranted.  
38 U.S.C.A. §§ 1155; 1114(k), 5107 (West 2002 & West Supp. 
2005); 38 C.F.R. § 3.350(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & West Supp. 2005), eliminated the concept of a 
well-grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claims now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Further, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the veteran and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence and the laws and regulations related to 
the claims, and those documents notified them of the evidence 
needed by the veteran to prevail on the claims.  In addition, 
by way of letters in October 2001 and May 2004 VA advised the 
veteran of the evidence needed to substantiate his claims and 
offered to assist him in obtaining any relevant evidence.  

In the October 2001 letter, the RO notified the veteran that 
with respect to his claim for increase VA is required to 
develop for all relevant evidence in the custody of a federal 
department or agency, develop for private records and lay or 
other evidence identified by the veteran, and provide an 
examination or obtain a medical opinion if necessary to make 
a decision on the claim.  

In its October 2001 letter, the RO notified the veteran that 
he was being scheduled for a VA examination but he 
nonetheless had the opportunity to submit evidence showing 
his service-connected eye condition had increased in 
severity.  The RO explained that this evidence could be a 
statement from his doctor containing physical and clinical 
findings, the results of tests or X-rays, and the dates of 
examinations and tests.  The RO also told that veteran that 
he could submit statements from other individuals who were 
able to describe from their knowledge and personal 
observations in what manner his disability had become worse.  

In its October 2001 letter, the RO notified the veteran that 
while it was his responsibility to furnish private medical 
evidence required in support of his claim, VA would request 
private medical records for which he provided adequate 
identification and release authorizations.  The RO also 
notified the veteran that if he had not recently been 
examined or treated by a doctor and could not submit other 
evidence of increased disability, he could submit his own 
statement.  The RO went on to say that such a statement 
should completely describe his symptoms, their frequency and 
severity, and additional disablement caused by his 
disability.  

The May 2004 letter notified the veteran that to establish 
entitlement to an increased evaluation for his service-
connected disability, the evidence must show that it had 
increased in severity.  The letter requested that the veteran 
send VA any treatment records pertinent to his eye condition, 
especially those from July 2000 to the present.  The letter 
requested that the veteran provide release authorizations for 
evidence he wanted VA to attempt to obtain, but that it was 
ultimately his responsibility to make sure VA received this 
evidence.  

The May 2004 letter notified the veteran that VA is 
responsible for getting relevant records from any Federal 
agency and would make reasonable efforts to get relevant 
records not held by a Federal agency.  The letter notified 
the veteran that he must provide enough information about his 
records so that VA could request them from the person or 
agency that has them.  The letter reiterated to the veteran 
that it was his responsibility to make sure that VA received 
all requested records that were not in the possession of a 
Federal department or agency.  

On review of the record, the Board acknowledges that the VA 
correspondence with the veteran did not make an explicit 
request to the veteran that he provide any evidence in his 
possession pertaining to the claims.  It effectively did so, 
however, in letters in October 2001 and May 2004 by asking 
him to submit and identify evidence in support of his claim.  
In response to the October 2001 letter, the veteran said he 
had no medical evidence to submit.  The veteran has had 
multiple opportunities to submit and identify evidence and 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claims by VA.  The Board 
finds that the failure to provide the veteran with the 
specific types of notice outlined in the VCAA prior to the 
initial unfavorable determination has not harmed the veteran 
and that no useful purpose could be served by remanding the 
case on that account.  See 38 U.S.C.A. § 7261(b) (West 2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the veteran with notice 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), and 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Relative to the duty to assist, the veteran's service medical 
records are on file.  As noted above, the RO contacted the 
veteran and asked him to identify all medical providers who 
treated him for the disability at issue.  The RO has obtained 
all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The RO provided the veteran with a VA examination in October 
2001.  The Board finds this examination report and other VA 
consultation reports, along with the record as a whole 
provide adequate evidence upon which to determine the 
veteran's entitlement to an increased rating and special 
monthly compensation.  There is no further duty to provide an 
examination or medical opinion.  Id.  The Board will 
elaborate upon this question in the analysis below.

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant evidence has 
been obtained for determining the merits of the veteran's 
claims.  The Board finds that no further assistance to the 
veteran is required.  

Factual background

At the veteran's pre-enlistment examination in April 1946, 
the examiner noted that the veteran had no light perception 
in the left eye, and visual acuity was 20/20 in the right 
eye.  The veteran had a history of having suffered a left eye 
injury in 1939 resulting in loss of vision, glaucoma and 
traumatic cataract.  At entry to service the veteran was 
using eye drops for reduction of tension in the left eye.  
Two days after entry into service, the veteran went to the 
dispensary to have his prescription for civilian glasses 
refilled and he was immediately sent for evaluation and 
treatment to a hospital where cyclodialysis was performed on 
the left eye in late April 1946.  Following this surgical 
procedure, a severe infection ensued in the left eye 
resulting in enucleation of the left eye in early May 1946.  
The veteran's right eye remained unchanged.  He was 
discharged from service in March 1947, and at his discharge 
physical examination, the examiner noted enucleation of the 
left eye and visual acuity of 20/20 in the right eye.  

In an April 1947 rating decision, the RO denied service 
connection for the veteran's left eye condition stating that 
it was a constitutional or developmental abnormality and not 
a disability within the meaning of the law and that the in-
service surgery was essentially remedial in nature, not 
constituting aggravation.  In response to a claim filed by 
the veteran's representative in 1983, the RO, in a February 
1984 rating decision and with concurrence with the director 
of the VA Compensation and Pension Service, determined the 
rating in April 1947 was clearly and unmistakably erroneous 
in denying service connection for increased left eye 
disability that occurred during service.  In the February 
1984 rating decision, the RO granted service connection for 
left eye enucleation with a 10 percent evaluation effective 
the day following the veteran's discharge from service in 
March 1947.  

The basis for the 10 percent rating was that under the VA 
Schedule for Rating Disabilities (Rating Schedule), the 
veteran's pre-service condition reflecting no light 
perception in his left eye and 20/20 visual acuity in his 
right eye would have been rated as 30 percent disabling under 
Diagnostic Code 6070.  At the time of the veteran's discharge 
from service, a 40 percent rating was assignable under 
Diagnostic Code 6066 reflecting enucleation of the left eye 
and 20/20 visual acuity in the right eye.  Under the Rating 
Schedule, the rating of disabilities determined to have been 
aggravated by service were to be rated based on the degree of 
disability over and above the degree existing at the time of 
entrance into active service.  Aggravation was computed by 
subtracting the pre-aggravation evaluation from the post-
aggravation impairment, which resulted in the assignment of a 
10 percent rating.  It was determined that special monthly 
compensation for loss of the left eye was not warranted 
because the veteran had complete loss of use of the left eye 
prior to service.  

The veteran filed his increased rating claim in July 2001, 
and he referred to having a VA outpatient appointment in 
October 2001.  VA outpatient records show that the veteran 
was seen in an eye clinic in October 2001 and complained of 
losing depth perception and nighttime vision.  He gave a 
history of having been hit in the eye with a fishing sinker 
when he was 12 years old and having had his left eye removed.  
He stated that he had over the counter glasses, which he wore 
for reading.  A VA eye clinic consultation report dated in 
October 2001 shows the veteran's visual acuity in the right 
eye was 20/30 without glasses and he was noted to have an 
artificial left eye.  After examination, the physician 
recommended a refractive examination and a new prosthesis for 
the left eye.  Another consultation sheet shows the veteran 
was fit for new glasses.  

At a VA examination for compensation and pension purposes in 
late October 2001, the physician noted a left eye prosthesis 
was in place, and the socket was clean.  Examination of the 
right eye showed the cilia, lids, conjunctivae, sclera, 
cornea, anterior chamber, and iris, all with in normal 
limits.  There was a cataract present in the right eye.  The 
pupil of the right eye was round, reactive to light directly 
and to accommodation.  The extraocular muscle was normal, and 
the intraocular pressure was 15.  On funduscopic examination 
of the right eye the disc color was good and well defined.  
The vessels and macula were normal.  There was no hemorrhage, 
exudate, tumor, or detachment.  Uncorrected near visual 
acuity in the right eye was 20/30+3.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran. 38 C.F.R. 
§ 4.3 (2005).  While the veteran's entire history is reviewed 
when making a disability determination, where service 
connection has already been established and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Compensation is payable for certain combinations of service-
connected and nonservice-connected disabilities, including 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability, as if both disabilities were 
service connected, provided the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct.  38 U.S.C.A. § 1160(a)(1); 38 C.F.R. § 3.383(a).  
The best distant vision obtainable after best correction by 
glasses will be the basis of rating, except in cases of 
keratoconus in which contact lenses are medically required.  
38 C.F.R. § 4.75 (2005).  

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree existing at the time of entrance into active service, 
whether the particular condition was noted at the time of 
entrance into the active service, or it is determined upon 
the evidence of record to have existed at that time.  It is 
therefore necessary, in all cases of this kind, to deduct 
from the present degree of disability the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the Rating 
Schedule, except that if the disability is total (100 
percent), no deduction will be made.  The resulting 
difference will be recorded on the rating sheet.  If the 
degree of disability at the time of entrance into service is 
not ascertainable in terms of the schedule, no deduction will 
be made.  38 C.F.R. § 4.22.  

In determining the effect of aggravation of visual 
disability, even though the visual impairment of only one eye 
is service connected, the vision in both eyes is to be 
evaluated, before and after suffering the aggravation, with 
the former evaluation subtracted from the latter, except when 
bilateral vision amounts to total disability.  In the event 
of subsequent increase in the disability of either eye due to 
intercurrent disease or injury not associated with service, 
the condition of the eyes before suffering the subsequent 
increase is to be taken as the basis of compensation subject  
to the provisions of 38 C.F.R. § 3.383(a).  38 C.F.R. § 4.78.

Special monthly compensation under 38 U.S.C.A. § 1114(k) is 
payable for blindness of one eye having only light 
perception.  Loss of use or blindness of one eye, having only 
light perception, will be held to exist when there is 
inability to recognize test letters at 1 foot and when 
further examination of the eye reveals that perception of 
objects, hand movements, or counting fingers cannot be 
accomplished at 3 feet.  38 C.F.R. § 3.350(a)(4).  

The veteran contends that his prosthetic left eye results in 
discomfort.  As noted earlier, the basis for assignment of 
the current 10 percent rating for the veteran's service-
connected enucleation of the left eye was that the 
enucleation of the left eye in service amounted to 
aggravation of his pre-service left eye condition that 
included blindness of the left eye.  The United States Court 
of Appeals for Veterans Claims (Court) has addressed the 
provisions of 38 C.F.R. § 4.78, which, as outlined above, 
deal with ratings for eye disabilities based on aggravation.  
Villano v. Brown, 10 Vet. App. 248 (1997).  In Villano, the 
Court construed 38 C.F.R. § 4.78 as precluding an increase in 
the disability in the nonservice-connected eye when computing 
the aggravation of a disability after the initial rating has 
been made.  Id. at 250.  In other words, when a veteran 
claims that his eye disability has increased, presumably 
because of an increase in the vision impairment in the 
nonservice-connected eye, 38 C.F.R. § 4.78 requires that the 
rating be based on the condition of the eyes before any 
subsequent nonservice-connected increase in disability.  Id.  
This does not necessarily mean that the vision in the 
nonservice-connected eye will be considered normal.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  However, as 
noted, 38 C.F.R. § 4.78 precludes consideration of any 
increase in disability in the nonservice-connected eye when 
computing the aggravation of a disability after the initial 
rating has been made.  Villano, at 250.  This is consistent 
with the provisions of 38 C.F.R. § 4.14, which prohibits the 
use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation.  The evaluation of service-connected disabiities 
based upon manifestations not resulting from service-
connected disease or injury is prohibited.  38 C.F.R. § 4.14 
(2005).  

In applying the Villano decision to the present case, the 
Board notes that when VA originally rated the veteran's 
service-connected left eye, it determined that the veteran 
had 20/20 visual acuity in the nonservice-connected right eye 
at separation from service when the initial rating became 
effective.  Thus, by the terms of 38 C.F.R. § 4.78, the only 
basis upon which a higher rating could be assigned would be 
if the conditions of 38 C.F.R. § 3.383 were met.  

Under 38 U.S.C.A. § 1160 and 38 C.F.R. § 3.383, compensation 
is payable if there is blindness in one eye as a result of 
service-connected disability and blindness in the other eye 
as a result on nonservice-connected disability.  38 U.S.C.A. 
§ 1160(a)(1); 38 C.F.R. § 3.383(a)(1).  The Board notes that 
in Debeaord v. Principi, 18 Vet. App. 357 (2004), the Court 
indicated that the basic principle of 38 U.S.C.A. 
§ 1160(a)(1) and 38 C.F.R. § 3.383(a)(1) requires that if the 
impairment of a veteran's vision would result in a 100 
percent rating if the impairment of both eyes were service 
connected but the impairment of one eye was not service 
connected, then VA is to pay compensation as though the non-
service-connected visual impairment in one eye were service 
connected.  

The Court noted that VA had promulgated seven different 
regulatory definitions of blindness and held that VA must 
give consideration to the following regulations in 
determining whether there is blindness in the nonservice-
connected eye:  (1) 38 C.F.R. § 3.350 and 38 C.F.R. § 4.84a, 
Table IV as to entitlement to special monthly compensation; 
(2) 38 C.F.R. § 4.84a, Diagnostic Codes 6061, 6062, 6063, 
6067, and 6071 and Table V as to impairment of central visual 
acuity; and (3) 38 C.F.R. § 4.84a, Diagnostic Code 6080 as to 
impairment of field of vision.  Id.  

With respect to the definition of blindness, 38 C.F.R. 
§ 3.350 and 38 C.F.R. § 4.84a, Table IV, provide that the 
veteran must have 5/200 vision or less.  38 C.F.R. § 4.84a, 
Diagnostic Code 6061 provides a 100 percent evaluation for an 
anatomical loss of both eyes.  38 C.F.R. § 4.84a, Diagnostic 
Code 6062 assigns a 100 percent rating for blindness in both 
eyes having only light perception.  38 C.F.R. § 4.84a, 
Diagnostic Code 6063 provides a 100 percent evaluation for an 
anatomical loss of one eye and 5/200 vision in the other eye.  
38 C.F.R. § 4.84a, Diagnostic Code 6067 assigns a 100 percent 
rating for blindness in one eye having only light perception 
and 5/200 vision in the other eye.  38 C.F.R. § 4.84a, 
Diagnostic Code 6071 provides a 100 percent evaluation for 
5/200 vision bilaterally.  38 C.F.R. § 4.84a, Diagnostic 
Code 6080 assigns a 100 percent rating for concentric 
contraction of visual fields to 5 degrees bilaterally.  In 
other words, blindness in a nonservice-connected eye for 
purposes of 38 U.S.C.A. § 1160(a)(1) and 38 C.F.R. § 
3.383(a)(1) requires visual acuity in that eye of 5/200 or 
less, or concentric contraction of visual fields to 5 degrees 
or less in both eyes.  Debeaord v. Principi, 18 Vet. App. 357 
(2004).  

Loss of use or blindness of one eye having only light 
perception will be held to exist when there is an inability 
to recognize test letters at 1 foot (.30 meters (m)) and when 
further examination of the eyes reveals that perception of 
objects, hand movements or counting fingers cannot be 
accomplished at 3 feet (.91m), with lesser extent of vision, 
particularly perception of objects, hand movements, or 
counting fingers at distances less then 3 feet (.91m) being 
considered of negligible utility.  38 C.F.R. § 4.79 (2005).  

To reiterate, under 38 U.S.C.A. § 1160(a)(1) and 38 C.F.R. 
§ 3.383(a)(1), compensation is payable for the combination of 
disabilities where there is blindness in one eye as a result 
of service-connected disability and blindness in the other 
eye as a result of nonservice-connected disability.  In this 
case the first prong of the test has not been met because 
while service connection has been granted for enucleation of 
the left eye, the veteran's service medical records show that 
he had blindness of the left eye with no light perception at 
entrance into service and service connection is not in effect 
for blindness in the left eye.  This precludes consideration 
of the veteran's increased rating claim under 38 U.S.C.A. 
§ 1160(a)(1) and 38 C.F.R. § 3.383(a)(1).  

Where there is serious cosmetic defect (38 C.F.R. § 4.80) or 
where an artificial eye cannot be worn (38 C.F.R. § 4.84a, 
Diagnostic Code 6066 Note 6), additional compensation is 
warranted.  Having examined the evidence of record, the Board 
finds no medical evidence of serious cosmetic defect.  
Further, while the veteran has stated he experiences 
discomfort with a new prosthetic provided by VA, the evidence 
does not show, nor does he contend, that he cannot wear his 
artificial eye thereby precluding the award of and additional 
10 percent rating on that account.  38 C.F.R. § 4.84a, 
Diagnostic Code 6066 Note 6.  

The Board has also considered the possibility of an increased 
or separate rating for the veteran's service-connected 
enucleation of the left eye under Diagnostic Code 6009.  
Under that diagnostic code, an unhealed injury of the eye in 
chronic form is rated from 10 percent to 100 percent based on 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
10 percent rating during continuance of active pathology.  
The minimum rating during active pathology is 10 percent.  
38 C.F.R. § 4.84a, Diagnostic Code 6009 (2005).  

With respect to a potential rating under Diagnostic Code 6009 
(unhealed injury of the eye), at the October 2001 VA 
examination, the physician noted the eye socket was clean, 
and there is simply no evidence of an unhealed injury of the 
left eye.  Moreover, for the same reasons stated above, that 
is, the veteran's left eye blindness at service entrance, a 
higher rating is not warranted based on impairment of visual 
acuity or field loss.  Also, while the veteran has complained 
of discomfort wearing his left eye prothesis, there is no 
evidence of pain, rest-requirements, or episodic incapacity 
due to the service-connected left eye enucleation not 
contemplated in the currently assigned 10 percent rating.  
The Board further notes that there is no evidence of active 
pathology due to the initial trauma, that is, the in-service 
left eye enucleation.  In light of the above, a higher or a 
separate 10 percent rating under Diagnostic Code 6009 is not 
warranted.  

For the reasons discussed above, the Board finds that the 
criteria for a disability rating higher than 10 percent for 
enucleation of the left eye have not been met.  Because the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
for a disability rating in excess of 10 percent for the 
service-connected enucleation of the left eye must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

As to the special monthly compensation claim, the Board notes 
that all levels of special monthly compensation, including 
the lowest level found at 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350 (a), the award of special monthly compensation 
relative to the eye require there be blindness as a result of 
service-connected disability.  As discussed earlier, service 
connection is in effect for enucleation of the left eye but 
is not in effect for blindness of the left eye, which pre-
existed service.  This fact is not in dispute, and the claim 
for special monthly compensation must be denied as a matter 
of law.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994); 
see also Shields v. Brown, 8 Vet. App. 346, 351-352 (1995).  

Service connection is not in effect for the veteran's pre-
existing blindness of the left eye, the veteran has not 
contended any significant loss of vision in his nonservice-
connected right eye and there is no indication that he is 
unable to wear his artificial eye.  The current 10 percent 
rating is the maximum scheduler evaluation that can be 
granted for the veteran's enucleation of the left eye and 
special monthly compensation for this disability is precluded 
by law.  In view of the foregoing, there is no duty to 
provide another examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Additionally, the Board concurs with the RO's conclusion that 
there is no evidence of exceptional or unusual circumstances 
in this case that could warrant a referral for consideration 
of an extraschedular rating for the veteran's service-
connected enucleation of the left eye.  Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996) (noting that the Board is not 
precluded from affirming a conclusion of the RO that the 
criteria for extraschedular consideration have not been met); 
VAOPGCPREC 6-96 at para. 18 (Aug. 16, 1996).  Section 
3.321(b)(1) provides that in the exceptional case "where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  

In this case, there is no indication that the disability 
picture associated with the veteran's service-connected 
enucleation of the left eye is so exceptional or unusual that 
the normal provisions of the rating schedule do not 
adequately compensate the veteran for such disability.  The 
veteran is in receipt of a schedular 10 percent disability 
rating based on aggravation with consideration that the 
veteran was blind in his left eye when he entered service and 
underwent enucleation of the left eye and provision of an 
artificial eye shortly after entry into service.  The 
evidence does not reflect other symptomatology associated 
with the veteran's disability that would warrant increased 
compensation, and there is simply no indication that symptoms 
attributable to the service-connected enucleation of the left 
eye have resulted in such extreme impairment as to warrant an 
extraschedular evaluation.  The veteran has not required any 
recent periods of hospitalization related to enucleation of 
his left eye, nor is there evidence of marked interference 
with employment due to his service-connected disability.  
Accordingly, referral for consideration of a rating in excess 
of the currently assigned 10 percent under 38 C.F.R. § 
3.321(b)(1) is not warranted.  


ORDER

Entitlement to a rating in excess of 10 percent for 
enucleation of the left eye is denied.  

Entitlement to special monthly compensation is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


